Title: Jonathan Williams, Jr., to the American Commissioners, 18 May 1778: résumé
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Brest, May 18, 1778: Mr. Schweighauser writes Capt. Jones that I pretend to an authority that is his, by right of a letter from Mr. William Lee, to dispose of the Ranger’s prizes in this port. I came here to help Capt. Jones, and have not interfered in commercial matters. The Lord Chatham will either be sold by the admiralty or entrusted to M. Bersolle; another prize, now empty, is used as a prison ship; the Drake is being refitted to take the prisoners to America. I have done what I could to forward the business, for otherwise I should have been remiss in my duty. If Capt. Jones succeeds in exchanging his prisoners, the Drake can be bought or rented from the captors and sent to America with a great part of the stores I have ready at Nantes. I am on my way to Paris.>
